Citation Nr: 0432026	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  93-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) opinion in December 2000, which 
vacated an August 2000 Board decision and remanded the case 
for additional development.  The Court had previously vacated 
a March 1997 Board decision on this issue in April 1999.  The 
matter initially arose from a July 1992 rating decision by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
by the Board for additional development in September 1999, 
June 2001, and December 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The evidence demonstrates that the veteran's PTSD was not 
incurred during nor as a result of active service.

3.  No competent evidence has been submitted linking a 
current psychiatric disability to the veteran's active 
military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred as a result of any incident of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in February 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2004 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided by the 
AOJ prior to the most recent transfer of the veteran's case 
to the Board.  The issue on appeal was re-adjudicated and 
supplemental statements of the case provided to the veteran 
in June 2002 and June 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February 2004 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the June 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the February 2004 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  It is significant to note that the veteran has 
not responded to recent VA requests for additional 
information concerning his claim.  Therefore, the Board finds 
further attempts to obtain any additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a VA medical opinion pertinent to the matter on 
appeal was obtained in February 1992.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

Service Connection Claim
Factual Background

Service administrative/personnel records show the veteran had 
no service in the Republic of Vietnam.  His DD Form 214 
indicates his military occupational specialty was crane 
shovel operator.  His awards and commendations include only 
the National Defense Service Medal.  There is no evidence of 
combat or overseas service.  The veteran's service medical 
records, consisting of his service entrance and separation 
examination reports, show no complaint or finding referable 
to a psychiatric disorder.  An attempt to obtain additional 
clinical records associated with the veteran's service was 
unsuccessful; however, it is neither contended, nor otherwise 
demonstrated, that a psychiatric disorder was treated or 
identified in service.  

Post-service medical records show that soon after his release 
from active service the veteran was involved in an automobile 
accident on April 10, 1974.  It was noted that the veteran 
had been pinned in the car for approximately 3 hours and that 
at the hospital he was observed to have experienced periods 
of confusion and unconsciousness with memory loss.  The 
discharge diagnoses included closed head injury.

Clinical data subsequent to service include VA outpatient 
reports dated from 1976 to 1987 which show intermittent 
treatment beginning in 1976 for symptomatology which led to 
diagnoses such as drug and alcohol abuse and rule out 
obsessive compulsive personality.  An outpatient report dated 
in 1976 reflects a history of alcohol abuse, with an arrest 
at the age of 11 or 12.  It was noted that the veteran's 
"drinking" caused him to be "in trouble" with school 
officials.  Drug use beginning at the age of 12 was also 
noted.

Reports of VA hospitalizations in 1984 and 1986 reflect 
complaints and treatment for depression.  The discharge 
diagnoses included depression, possibly situational, and 
ethanol and drug abuse.

At his September 1986 VA psychiatric examination the veteran 
stated that he had served with the "Special Forces" as a 
"guerrilla sniper," but saw no overseas duty since his 
older brother had been killed in Vietnam.  He stated he was 
presently living at the [redacted] VAMC domiciliary.  On 
mental status examination, his attention span was "just 
fair."  He was well oriented, though his thought processes 
appeared somewhat sluggish.  His affect was flattened and 
both judgment and insight were described as poor.  He 
reported his peer relationships were diminished.  His temper 
was short and irritable and his sleep pattern was 
"restless."  He complained of occasional "bad dreams."  He 
stated his memory and concentration were poor and that he 
"felt depressed."  He denied suicidal ideation or crying 
spells, auditory and visual hallucinations, delusions, 
phobias, paranoia, guilt, anger, or "wide mood swings."  
The pertinent diagnoses included adjustment disorder with 
mixed emotional features, depression, and anxiety, and a man 
with a history of serious head injury, diabetes mellitus, and 
chronic alcoholism; and chronic organic brain syndrome, 
secondary to diabetic and alcoholic problems, manifested by 
deficits in judgment, intellect, memory, and affect.  

On VA psychiatric examination in August 1988 the examiner 
noted the veteran's claims folder was reviewed and that when 
questioned the veteran stated that he was "not involved" in 
Vietnam because he had been considered a "sole survivor" 
following the death of his older brother in Vietnam in 1966.  
At the time of examination, the veteran gave a history of 
"suicidal thoughts."  Episodes of "impaired judgment" were 
noted, during which time it was reported that the veteran 
would spend too much money.  The veteran reported that over 
the past two years he had experienced a fear of closed 
spaces, but that he had no fear of crowds.  Additionally 
noted were problems with frequent vagrancy and truancy, as 
well as drug and alcohol abuse dating back to at least the 
age of 12 or 13.  According to the veteran, at age 20 or 21, 
he had been arrested for selling heroin and that he spent 
three years in a penitentiary on a Methadone maintenance 
program.  He admitted he had experimented with "nearly every 
abusable substance known to man," including intravenous 
heroin, IV cocaine, and IV amphetamines.  

On mental status examination, the veteran was alert, and 
exhibited normal psychomotor activity.  His speech was of 
normal rate and rhythm, without circumstantiality or 
tangentiality.  The veteran answered all questions 
appropriately, and exhibited an appropriately concerned, and 
at times cheerful, affect.  His calculations were adequate, 
though his interpretation of proverbs was generally concrete.  
At the time of evaluation, the veteran's intellect appeared 
to be within normal limits.  However, his fine motor skills 
in the upper extremities were significantly impaired.  The 
veteran was well oriented, and his memory appeared to be 
intact for both remote and recent events.  He denied both 
suicidal and homicidal ideation, as well as any paranoid 
thought broadcasting, thought insertion, or ideas of 
reference.  The veteran's insight into the nature of his 
present illness appeared to be adequate.  At the time of 
evaluation, his judgment was described as "intact."  The 
pertinent diagnoses included probable chronic mild organic 
brain syndrome; history of adjustment disorder with depressed 
mood, currently in remission; antisocial personality 
disorder; and history of drug and alcohol abuse.  

On VA psychiatric examination in September 1990 the veteran 
gave a history of a motor vehicle accident in 1974, following 
which he found himself "extremely irritable, with wide mood 
swings and an extremely labile affect."  According to the 
veteran, his behavior had at times been violent, 
necessitating restraint by friends or relatives.  He noted a 
significant personality change, stating "[he] was just not 
the same person as [he] was before the accident."  He 
reported he had experienced depression with a loss of 
interest in his surroundings, as well as a sense of 
hopelessness and futility.  He noted he was receiving no 
outpatient psychotherapeutic treatment nor any anti-
depressant medication or psycho-active drugs.  He denied ever 
having experienced a nervous breakdown, though, by his own 
admission, he had seen a psychiatrist for a time as a child 
"after his only brother was killed in Vietnam."  The 
pertinent diagnoses included chronic moderately severe 
dementia, with multiple intellectual and memory deficits; 
chronic moderate organic personality syndrome, manifested by 
emotional lability, mood swings, and aggressive behavior; and 
chronic severe adjustment reaction to adult life, with mixed 
anxiety and depression.  

VA outpatient treatment records dated in April 1991 noted the 
veteran stated that he "had PTSD" and that his brother had 
been killed in Vietnam.  The examiner noted the veteran was 
alert and well oriented and that he talked freely about his 
experiences.  A provisional diagnosis of PTSD was provided 
with a recommendation that he be admitted for psychiatric 
evaluation.  On hospital admission, the veteran received a 
provisional diagnosis of adjustment reaction with anger 
dyscontrol.  It was noted at that time that the veteran had 
experienced problems with "anger dyscontrol" for years and 
that his anger had recently become so severe that his wife 
had asked him to leave.  Reports show that during 
hospitalization it became apparent that the veteran suffered 
from two long time stressors which he had never accepted, 
specifically, his diabetic illness, and an "unresolved grief 
reaction" related to his brother's death in Vietnam 
approximately 20 years earlier.  The pertinent diagnosis at 
discharge was adjustment reaction with anger dyscontrol.  

VA psychiatric evaluation in November 1991 noted the veteran 
reported that he was not involved in combat in service and 
that he claimed he had PTSD as a result of his brother's 
death.  It was noted that the veteran initially stated that 
he "had a lot of trouble before [his] brother died" and 
later recanted, stating that he was a "good boy" prior to 
his brother's death and thereafter began to engage in 
activity such as breaking into houses.  He complained of bad 
dreams that he was unable to discuss.  The diagnostic 
impression was rule out personality disorder.  The examiner 
noted that the veteran wore the diagnosis of PTSD "like a 
crown or Badge of Honor," and that PTSD symptoms were 
positive during the interview, but were questionable.

At his February 1992 VA psychiatric examination the veteran 
stated that he had been living at home prior to his active 
military service and that he was "not in the war zone" 
during service.  He gave a "long history" of drug and 
alcohol abuse and stated that following military service he 
had worked "in light labor."  He complained of chronic 
anxiety accompanied by periodic rage responses with 
destructive behavior.  He denied panic attacks and phobias, 
as well as hallucinations or delusional thinking.  He stated 
that he had experienced recurrent depression with a dysphoric 
mood and loss of interest, but only rare suicidal ideas.  He 
reported he was able to "get out of bed daily" and manage 
his personal hygiene and self-care.

On mental status examination, the veteran was alert, 
oriented, and appropriate.  He was well groomed, and his 
current reality and affect was appropriate and of wide range.  
There was no evidence of either hallucinations or delusional 
thinking, nor was there any loosing of associative thought 
processes.  He demonstrated no cognitive, memory, or judgment 
deficits during the course of the examination, and was judged 
capable of managing his benefit payments.  The pertinent 
diagnoses included generalized anxiety disorder, dysthymic 
disorder, polysubstance abuse, and mixed personality 
disorder.  

At his personal hearing in October 1992 the veteran testified 
that a diagnosis of PTSD had been provided.  He stated that 
from the time he entered service he was tense and nervous and 
reported that he felt increasing rage when he was told that 
he could not go to Vietnam.  When asked if he had ever 
received pertinent treatment, the veteran stated that he 
"never realized what it was."  He reported that he 
experienced nightmares the content of which was "the same 
thing as being in combat."

VA inpatient and outpatient treatment records covering the 
period from 1992 to 1999 show treatment during that time for 
various psychiatric problems.  A February 1992 medical 
certificate noted a diagnosis of possible PTSD and 
personality disorder.  Other treatment reports included 
diagnoses of PTSD, without any indication of the bases for 
the diagnosis.  Reports dated in November 1992 related 
diagnoses of PTSD to stress and to the death of his brother 
in Vietnam.  Records dated in September 1999 noted the 
veteran denied alcohol use, but admitted to the intermittent 
use of marijuana.  On mental status examination, he was calm, 
clear, and friendly, and both "smiled and laughed."  The 
diagnoses included cannabis abuse, nicotine dependence, and 
personality disorder.  

Social Security Administration (SSA) records received in May 
2002 show the veteran was awarded entitlement to disability 
benefits for diabetes mellitus and depression in April 1999.  
The determination found the disability began in April 1980.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds an 
acquired psychiatric disorder, including PTSD, was not 
incurred in service nor as a result of any incident of active 
service.  The evidence demonstrates the veteran's PTSD was 
not incurred during nor as a result of active service.  There 
is no competent evidence indicating the veteran's claimed 
stressors of problems with diabetes and grief over his 
brother's death were either onset or aggravated during active 
service.  In fact, the record shows his brother died prior to 
the veteran's enlistment in service and that his diabetes was 
first manifest after his discharge from active service.  

In addition, no competent evidence has been submitted linking 
any other present psychiatric disability to his active 
military service.  The earliest clinical indication of a 
chronic psychiatric disorder of any kind are diagnoses of 
major depression and ETOH/drug abuse in 1984, more than 10 
years after the veteran's discharge from active service.  
Therefore, the Board finds entitlement to service connection 
is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



